DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
This application is in condition for allowance except for the presence of claim 1 directed to Species non-elected without traverse.  Accordingly, claim 1 has been cancelled.
 Allowable Subject Matter
Claims 2 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record teach or suggest  an occupant protection device which protects an occupant seated in a seat, comprising: a seat belt; and an airbag which is arranged in an area of a lap belt in the seat belt which restrains a waist of the occupant when worn and inflates so as to cover a front side of the occupant when operated, wherein: the airbag includes a bag body which inflates so that inflation gas flows into the inside when operated and projects forward and upward and a regulatory tether which regulates a position of the bag body when inflation is completed; a thigh abutment surface capable of abutting on a thigh of the occupant is arranged on a lower surface side of the bag body when the inflation is completed and an upper body restraining surface capable of restraining an upper body of the occupant is arranged on a rear surface side when the inflation is completed; and the regulatory tethers are arranged on both left and right sides of the bag body when the inflation is completed and each of the regulatory tethers connects a base end to a side surface side of the bag body when the inflation is completed and connects a tip to a side surface side of the seat arranged rearward and downward from the base end.
Lewis et al. (WO 99/44865) discloses some claimed limitations, but excludes the regulatory tether.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614